THOMPSON, J.
Wayne McLeod, appeals an order denying his petition for habeas corpus. We affirm.
In this case, the trial court properly found that McLeod is not entitled to habe-as relief in the Ninth Circuit, in and for Orange County, Florida, because he is incarcerated in Sneads, Florida, which is Jackson County. See Alachua Reg’l Juvenile Det. Ctr. v. T.O., 684 So.2d 814, 816 (Fla.1996) (holding that a petition for writ of habeas corpus alleging entitlement to immediate release is properly filed in the county where the inmate is being detained). However, we note that the proper disposition of a petition filed in a court without jurisdiction to hear it is dismissal rather than a denial on the merits. Collins v. State, 859 So.2d 1244, 1245 n. 1 (Fla. 5th DCA 2003).
Accordingly, we AFFIRM the trial court’s order without prejudice to McLeod to file an appropriate petition in the proper court.
PALMER and ORFINGER, JJ., concur.